Per Curiam.

Having thoroughly reviewed the record, we agree with the board’s findings of misconduct and its recommendations. Accordingly, respondent is hereby suspended from the practice of law in Ohio for two years, with one year of that suspension suspended, and he is placed on monitored probation for one year to be monitored by an attorney appointed to perform the duties required by Gov.Bar R. V(9)(B). In addition, respondent must continue his current course of psychological counseling until such time as he is released by his psychologist. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.